DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                               ALFRED RHINER,
                                  Appellant,

                                        v.

                          TAKASHI KOYAMA, DMD,
                                Appellee.

                                 No. 4D20-2196

                              [September 8, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St. Lucie
County, Barbara W. Bronis, Judge; L.T. Case No. 562017CA000579.

   Alfred Rhiner, Avon Park, pro se.

    Alyssa M. Reiter of Wicker Smith O’Hara McCoy & Ford, P.A., Fort Lauderdale,
for appellee.

FORST, J.

    Appellant Alfred Rhiner appeals the trial court’s order granting Appellee Dr.
Takashi Koyama’s motion to dismiss the amended complaint against him for
failing to comply with the statutory pre-suit notice requirements within the
statute of limitations period. Because the trial court relied on matters that were
beyond the four corners of the complaint in making its ruling, we reverse.

                                  Background

   While incarcerated in prison, on September 7, 2014, Appellant was attacked
by other inmates which resulted in lacerations and a fractured jaw. Appellant
was brought to a hospital and his lacerations were sutured and stapled.
Following this treatment, Appellant was transferred to Lawnwood Regional
Medical Center (“Lawnwood”) where Appellee performed oral surgery on
Appellant’s fractured jaw.

  On March 9, 2017, Appellant filed a complaint for medical malpractice against
multiple defendants, including Lawnwood and Appellee. Appellant alleged in his
complaint that he complied with the pre-suit notice requirements of Chapter
766, Florida Statutes.



                                        1
   Section 766.106(2)(a), Florida Statutes (2016), provides in pertinent part:

      (a) After completion of presuit investigation pursuant to s.
      766.203(2) and prior to filing a complaint for medical negligence, a
      claimant shall notify each prospective defendant by certified mail,
      return receipt requested, of intent to initiate litigation for medical
      negligence. Notice to each prospective defendant must include, if
      available . . . the executed authorization form provided in s.
      766.1065.

   Appellee moved to dismiss the complaint. In his motion, Appellee contended
that, within the two-year statute of limitations period for medical malpractice
suits set forth by section 95.11(4)(b), Florida Statutes, he had not been served
with the pre-suit notice required by section 766.106(2)(a).

   Appellant responded he had served the pre-suit notice to Lawnwood and
argued such service imputed notice to Appellee. Appellant attached several
exhibits to his response. One exhibit contained certified mail receipts which
appeared to demonstrate that two pre-suit notices were mailed to Lawnwood’s
address, one directed towards Lawnwood and the other directed towards
Appellee. Another exhibit depicted a completed authorization for release form
that was directed towards Appellee, and listed Appellee’s correct address.

   At the hearing on the motion to dismiss—during which no evidence was
taken—Appellee argued that the complaint must be dismissed for two reasons.
First, Appellee argued that sending the pre-suit notice to Lawnwood did not
impute notice to Appellee because a legal relationship between the two did not
exist.   In support of this argument, Appellee asserted that he was not
Lawnwood’s employee, but instead was merely granted privileges to use
Lawnwood’s facility. Second, Appellee argued that the exhibits attached to
Appellant’s response demonstrated that the pre-suit notice was not accompanied
by the authorization for release of medical records, and as a result, the pre-suit
notice must be deemed void.

   The trial court agreed with both arguments and dismissed the complaint
against Appellee with prejudice.

                                    Analysis

    “The standard of review of orders granting motions to dismiss is de novo.”
Scott v. Progressive Express Ins. Co., 932 So. 2d 475, 477 (Fla. 4th DCA 2006)
(quoting MEBA Med. & Benefits Plan v. Lago, 867 So. 2d 1184, 1186 (Fla. 4th
DCA 2004)). “The purpose of a motion to dismiss is to test the legal sufficiency
of [the] complaint, not to determine factual issues.” Sealy v. Perdido Key Oyster
Bar & Marina, LLC, 88 So. 3d 366, 367–68 (Fla. 1st DCA 2012); see also Renroc,


                                        2
Inc. v. Merica, Burch & Dickerson, Inc., 914 So. 2d 1107, 1108 (Fla. 4th DCA
2005). This means that “[t]he trial court may not look beyond the four corners
of [the] complaint when ruling on a motion to dismiss.” Norwich v. Glob. Fin.
Assocs., LLC, 882 So. 2d 535, 536 (Fla. 4th DCA 2004).

   Moreover, “[a]ll allegations of the complaint must be taken as true and all
reasonable inferences drawn therefrom must be construed in favor of the non-
moving party.” Chodorow v. Porto Vita, Ltd., 954 So. 2d 1240, 1242 (Fla. 3d DCA
2007). “[I]f the analysis of a claim is factually intensive, it is better addressed on
a summary judgment motion, or at trial, but certainly not on a motion to
dismiss.” Id. However, “[a] motion to dismiss may be granted on statute of
limitations grounds ‘where the facts constituting the defense affirmatively appear
on the face of the complaint and establish conclusively that the statute of
limitations bars the action as a matter of law.’” Aquatic Plan Mgmt., Inc. v.
Paramount Eng’g, Inc., 977 So. 2d 600, 604 (Fla. 4th DCA 2007) (quoting Bott v.
City of Marathon, 949 So. 2d 295, 296 (Fla. 3d DCA 2007)).

    As noted above, the trial court here granted the motion to dismiss on two
grounds. The court initially found that serving the pre-suit notice to Lawnwood
did not impute notice to Appellee because a legal relationship did not exist. This
finding was based on Appellee’s assertion that he was not Lawnwood’s employee
but was merely granted privileges to use Lawnwood’s facility. The trial court
then found that the pre-suit notice was void because it did not accompany an
authorization for release of medical records as required by statute. This finding
was based on the exhibits that were attached to Appellant’s response to the
motion to dismiss. Neither ground for dismissal was based on any of the
allegations stated within the complaint.

   Williams v. City of Jacksonville, 191 So. 3d 925 (Fla. 1st DCA 2016), is
analogous to the instant case. In Williams, the plaintiff filed an action for
negligence against the defendant. Id. at 926. Because the defendant qualified
as a state agency or subdivision, the plaintiff was required by statute to provide
pre-suit notice to the defendant (albeit, under section 768.28, Florida Statutes).
Id. The defendant filed a motion to dismiss based on the plaintiff’s failure to
serve it with the pre-suit notice within the statute of limitations period. See id.
The trial court granted the motion to dismiss, relying on (1) the defendant’s
assertions that were stated within the motion to dismiss and during the hearing,
and (2) the plaintiff’s factual statements set forth within both her response to the
motion to dismiss and the exhibits attached to her response. Id. at 927. On
appeal, the First District reversed, holding the trial court improperly granted the
motion to dismiss on such grounds because it had relied on matters that were
beyond the four corners of the complaint. Id. at 928.

   Although Williams dealt with pre-suit requirements under Chapter 768, as
opposed to Chapter 766, the underlying rationale is the same. Like Williams,


                                          3
the trial court here went beyond the four corners of the complaint and instead
made factual findings based on assertions and exhibits attached to Appellant’s
response. The factual questions of whether a legal relationship existed between
Appellee and Lawnwood and whether the pre-suit notice accompanied the
authorization for release of medical records form “are matters beyond the four
corners of the complaint [that] require the submission of evidence not cognizable
upon a motion to dismiss.” Williams, 191 So. 3d at 928; see also Price v. JFK
Med. Ctr., Inc., 595 So. 2d 202, 203 (Fla. 4th DCA 1992) (“[T]he relationship
between hospital and doctor . . . is often unclear and raises a question for the
jury.”).

                                  Conclusion

   The allegations in the underlying complaint, if treated as being true, were
sufficient to withstand a motion to dismiss; thus, dismissal of the complaint was
premature. See King v. Baptist Hosp. of Miami, Inc., 87 So. 3d 39, 43 (Fla. 3d
DCA 2012) (holding that it was premature for the trial court to grant the
defendant’s motion to dismiss the medical malpractice action because the
plaintiff’s complaint and attachments thereto, if taken as true, established that
a legal relationship existed to impute pre-suit notice to the defendant).
Therefore, this cause is reversed and remanded for reinstatement of the
complaint against Appellee.

   Reversed and remanded for further proceedings.

CIKLIN and GERBER, JJ., concur.

                              *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                       4